Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-8 and 14-20 is acknowledged. Thus, claims 9-13 are withdrawn as non-elected claims.  This election is made without traverse.  The restriction is made Final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US. Pub. 2007/0126914).
Regarding claims 1 and 14, Komatsu et al. anticipate an apparatus comprising: an optoelectronic component (12) mounted to a PCB substrate (11); a transmissive adhesive (13) disposed directly on the optoelectronic component, wherein the adhesive is transmissive to light of a wavelength sensed by, or emitted by, the optoelectronic component; an optical filter (15) disposed directly on the transmissive adhesive; and an epoxy (26) laterally surrounding and in contact with side surfaces of the transmissive adhesive and the optical filter, wherein the epoxy is non-transmissive (e.g. black epoxy 26) to light of a wavelength sensed by, or emitted by, the optoelectronic component (see Fig. 1).

    PNG
    media_image1.png
    238
    466
    media_image1.png
    Greyscale

Reproduced from US. Pub. 2007/0126914.
Regarding claims 2-5 and 16-18, Komatsu et al. further anticipate that the epoxy defines a recess directly over the optical filter to accommodate an optical component; wherein the epoxy defines a recess directly over the optical filter that accommodates an optical diffuser; wherein there is no air gap between the optoelectronic component and the optical filter; wherein the optoelectronic component is operable to emit light (see Fig. 1).
Regarding claims 6-8, 15 and 19-20, Komatsu et al. further anticipate that the optoelectronic component is operable to sense light; wherein the epoxy is a black epoxy; wherein the transmissive adhesive and the optical filter are disposed so as to intersect an optical axis of the optoelectronic component (see Fig. 1).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Watanabe et al. (US. Pub. 2006/0023108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2874